Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00091-CR

                                    Michael HALL,
                                      Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. 562194
                         Honorable Melissa Vara, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

      SIGNED February 12, 2020.


                                            _________________________________
                                            Liza A. Rodriguez, Justice